An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-1438
                       NORTH CAROLINA COURT OF APPEALS

                              Filed: 19 August 2014




       IN THE MATTER OF:                       Wake County
                                               No. 09 JB 532
       C.D.P.



       Appeal by juvenile C.D.P. from a disposition and commitment

order entered 27 June 2013 by Judge Jennifer Knox in Wake County

District Court.       Heard in the Court of Appeals 5 June 2014.


       Attorney General Roy Cooper, by Assistant Attorney General
       Lareena J. Phillips, for the State.

       Gerding Blass,       PLLC,    by   Danielle     Blass,    for   Defendant-
       Appellant.


       HUNTER, JR., ROBERT N., Judge.


       Appellant C.D.P. (“Charlie”)1 appeals from a Wake County

District Court disposition and commitment order entered 27 June

2013.    Charlie argues (1) that the district court violated N.C.

Gen.    Stat.   §   7B-2512    (2013)     by   failing    to    make   sufficient

written findings of fact in its disposition order to support its

1
  “Charlie” is a pseudonym used to protect the identity of the
juvenile pursuant to N.C. R. App. P. 3.1(b).
                                            -2-
conclusion that Charlie violated his probation; (2) that the

district court failed to consider the proper statutory factors

when deciding to commit Charlie to a youth development center;

and (3) that the district court abused its discretion when it

ordered Charlie be committed based on the fact that his guardian

and parents were unable to provide him with a stable living

environment.       After     review,        we    reverse    the     district      court’s

decision and remand for the district court to make additional

findings of fact.

                    I. Facts and Procedural History

      On   20    August    2009,       Detective          S.B.    Snowden    filed     two

juvenile petitions alleging that Charlie had committed felony

larceny and felony breaking and entering a motor vehicle.                              The

court dismissed the breaking and entering petition and reduced

the   larceny    charge    to    a     misdemeanor.              Charlie    admitted    to

misdemeanor      larceny     and       on        19    November     2009     the     court

adjudicated him delinquent with a level 1 disposition.                               After

Charlie    had    complied      with     the          community    service    order    by

completing sixty hours of community service, the district court

dismissed the larceny disposition.

      On 2 June 2010, Detective R.K. Johnson filed a petition

alleging that Charlie had committed injury to real property.
                                            -3-
The State later amended the petition to allege the commission of

misdemeanor second-degree trespass.                     On 29 July 2010, Charlie

admitted to having committed misdemeanor second-degree trespass

and the court ordered a level 1 disposition, placing Charlie on

probation for up to six months.

       On    24    May       2012,    Charlie’s       biological    mother       filed    a

petition alleging that Charlie was undisciplined.                            Between 13

June 2012 and 21 June 2012, six petitions were filed alleging

that    Charlie        had     committed     common      law    robbery,     injury      to

personal      property,        possession        of   stolen    property,       and   three

counts of felony breaking and entering a motor vehicle.                                  The

court       dismissed        the     delinquency      petition,     the     misdemeanor

possession of stolen property petition and two counts of felony

breaking and entering a motor vehicle.                        The court also reduced

the common law robbery charge to misdemeanor larceny.                                 On 1

August 2012, Charlie admitted to felony breaking and entering a

motor   vehicle,         misdemeanor       larceny,      and    injury     to    personal

property.         The court adjudicated him delinquent and sentenced

Charlie to a level 2 disposition, placing him on 12 months of

probation.

       Between     6     September        2012    and    18    October     2012,      three

separate       petitions           were    filed      against      Charlie       alleging
                                              -4-
misdemeanor       larceny     and    possession       of    stolen      goods.         On    24

October 2012, after the court dismissed two of the petitions,

Charlie admitted to having committed one count of misdemeanor

larceny and misdemeanor possession of stolen goods.                             The court

ordered    Charlie       to   continue        to    abide    by   the     terms    of       his

probation in accordance with his level 2 disposition                                  and to

cooperate with electronic monitoring.

      On    30     October     2012       a     petition      was       filed     alleging

misdemeanor larceny.           On 5 December 2012, Charlie admitted to

the offense, the court adjudicated him delinquent, and ordered a

level 2 disposition ordering him to comply with the previously

imposed    terms    of    probation       and       with    the   Eckerd       Residential

Treatment    Program.          Charlie        started       the   Eckerd       Short    Term

Residential       Program     on    10    December         2012   and     completed         the

program 29 March 2013.

      On 22 April 2013, a few weeks after Charlie’s release from

the   Eckerd      Program,     a     petition        was    filed    alleging         felony

breaking    and    entering        and   felony      larceny.        On   20    May    2013,

Juvenile       Court      Counselor           Randall       Siedliski          (“Counselor

Siedliski”) filed a Motion for Review of Charlie’s probation

alleging that Charlie had violated his probation by failing to
                                         -5-
attend     the   SCORE   program   and    by    failing    to   comply    with   his

electronic monitoring leave time requirements.

      On 13 June 2013, Charlie’s probation review motion came

before the Wake County District Court, with Judge Jennifer Knox

presiding.       Pursuant to a plea agreement, Charlie admitted to

the alleged probation violations and the State dismissed the

pending     22   April   2013    petition      alleging    felony     breaking   and

entering and felony larceny.              Counselor Siedliski submitted a

predisposition report, a risk assessment, and a needs assessment

to   the    court.       The    court    considered       Counselor    Siedliski’s

report, incorporating the report and assessments by reference in

the disposition order.

      In the section of the court’s disposition order labeled

“Other,” the court made the following findings:

             [Charlie] has 8 points.     His mother is a
             substance abuser who drifts in and out of
             his life, giving him no stability.       His
             grandmother, with whom he currently lives,
             cannot provide the stability and supervision
             that he needs to thrive and succeed.
             [Charlie] needs a long-term out-of-home
             placement   that   can   provide  him   with
             structure and stability that he has never
             had.    It is better for [Charlie] to be
             committed to a Youth Development Center,
             with a strong recommendation for a community
             commitment, like a foster home or other
             group home, so that he can receive immediate
             services in a stable environment.         He
             recently returned from Eckerd Camp, and
                                   -6-
            immediately had probation violations, even
            while on Electronic Monitoring. He will not
            succeed if he stays in the community.

      In Counselor Siedliski’s predisposition report, referenced

in   the   court’s   order,   Counselor    Siedliski   recommended   that

Charlie receive a level 3 disposition and

            that [Charlie] be Committed to a Youth
            Development Center with consideration for
            Community Commitment.     [Charlie] has an
            extensive   delinquent   history    including
            felony adjudications.   The alleged pending
            felonies would have been committed less than
            two weeks after being discharged from Eckerd
            Candor. In the interest of public safety, a
            Commitment is warranted to best address the
            needs   of   [Charlie]  while    safeguarding
            society.

      After the hearing, the district court authorized a level 3

disposition for Charlie in accordance with N.C. Gen. Stat. § 7B-

2508 (2013).    The court committed Charlie to a youth development

center indefinitely.     Charlie appeals.

               II. Jurisdiction and Standard of Review

      The district court’s disposition order was signed on 13

June 2013.     The file stamp on the disposition order shows that

it was entered on 27 June 2013.          Charlie gave written notice of

appeal on 25 June 2013, two days before the disposition order

was filed.     Pursuant to Rule 4 of the North Carolina Rules of

Appellate Procedure,
                                            -7-
              [a]ny party entitled by law to appeal from a
              judgment or order of a superior or district
              court rendered in a criminal action may take
              appeal by (1) giving oral notice of appeal
              at trial, or (2) filing notice of appeal
              with the clerk of superior court and serving
              copies thereof upon all adverse parties
              within fourteen days after entry of the
              judgment or order.

N.C.    R.    App.     P.    4(a)(2)      (emphasis     added).      Here,        because

Defendant filed written notice of appeal two days before the

entry of the disposition order, Defendant filed a petition for

writ of certiorari to this Court on 29 January 2014 seeking our

review notwithstanding his failure to comply with N.C. R. App.

P. 4.        Generally, a timely appeal to this Court from a final

order in a juvenile manner is as of right pursuant to N.C. Gen.

Stat. § 7B-2602 (2013).                   In light of the foregoing and the

circumstances presented in this case, we, in our discretion,

grant the petition.

       Charlie       contends       the    district     court     failed      to     make

sufficient written findings of fact in accordance with N.C. Gen.

Stat.   §     7B-2512       to   support    its   conclusion      that    Charlie     had

violated the conditions of his probation.                       He also argues the

district       court        erred   by     committing     Charlie        to   a     youth

development center because the court failed to make sufficient
                                            -8-
findings of fact to establish that a level 3 disposition was

warranted.

    “Conclusions           of    law     drawn    by    the   trial    court     from    its

findings of fact are reviewable de novo on appeal.”                              Carolina

Power & Light Co. v. City of Asheville, 358 N.C. 512, 517, 597

S.E.2d 717, 721 (2004).                  “Under a de novo review, the court

considers    the     matter        anew     and    freely      substitutes       its     own

judgment for that of the lower tribunal.”                           State v. Williams,

362 N.C. 628, 632–33, 669 S.E.2d 290, 294 (2008) (quotation

marks and citation omitted).

    Charlie         also        argues     the     district         court    abused      its

discretion     by     ordering          Charlie        be   committed       to   a     youth

development center on the grounds that Charlie’s parents and

grandmother were not able to provide him with a stable living

environment.        “Abuse of discretion results where the court’s

ruling is manifestly unsupported by reason or is so arbitrary

that it could not have been the result of a reasoned decision.”

State v. Hennis, 323 N.C. 279, 285, 372 S.E.2d 523, 527 (1988).

                                       III. Analysis

       A. Findings of Fact Regarding Probation Violation

    Charlie         contends       the     district         court     failed     to     make

sufficient written findings of fact in accordance with N.C. Gen.
                                         -9-
Stat.   §   7B-2512     to    support    its    conclusion       that       Charlie     had

violated the conditions of his probation.                 We agree.

    This     Court     has    “previously      held     that    juvenile      probation

revocation    proceedings       are     dispositional,         and    subject      to   the

statutory       provisions            governing         juvenile            delinquency

dispositions.”        In re V.M., 211 N.C. App. 389, 391, 712 S.E.2d

213, 215 (2011).        In addition, the State has an increased burden

in juvenile proceedings to ensure that a juvenile’s rights are

protected.     See In re Meyers, 25 N.C. App. 555, 558, 214 S.E.2d

268, 270 (1975).           Thus, a court’s adherence to the statutory

requirements        remains    paramount       in   juvenile         dispositions       and

probation revocation hearings.

    “If the trial court finds by the greater weight of the

evidence     that    the     juvenile    has    violated        the    conditions        of

probation     then     the    trial   court     ‘may     continue       the     original

conditions of probation, modify the conditions of probation, or,

. . . order a new disposition at the next higher level on the

disposition chart . . . .’”              In re V.A.L., 187 N.C. App. 302,

303, 652 S.E.2d 726, 727 (2007) (quoting N.C. Gen. Stat. § 7B-

2510(e)     (2005)).         “[T]he   trial     court    must        only   find    by    a

preponderance of the evidence that a juvenile has violated the

conditions of his probation under N.C. Gen. Stat. § 7B-2510(e)
                                            -10-
(2001).”     In re O’Neal, 160 N.C. App. 409, 412–13, 585 S.E.2d

478, 481 (2003).         Once the dispositional hearing concludes and

the juvenile has been adjudicated, “[t]he dispositional order

shall be in writing and shall contain appropriate findings of

fact and conclusions of law [and] [t]he court shall state with

particularity,         both    orally       and    in    the        written     order     of

disposition, the precise terms of the disposition . . . .”                              N.C.

Gen. Stat. § 7B-2512 (emphasis added).

    The district court’s disposition order does not state with

particularity      any      written     findings        of    fact       to   support    the

conclusion      that    Charlie       had    violated        the    conditions     of    his

probation.       The order simply states, “[Charlie] was previously

given a Level 2 disposition and was placed on probation, [and]

violated the terms of probation set by the court on 08/01/12.”

During his hearing, Charlie admitted to the alleged violations

of the conditions of his probation in exchange for the dismissal

of the felony breaking and entering and felony larceny charges

alleged    in    the   22     April    2013    petition.            However,     Charlie’s

admission is not mentioned in the court’s disposition order.

    The     disposition        order    certifies       that       the    district      court

received,       reviewed,     and     incorporated       by        reference     Counselor
                                   -11-
Siedliski’s predisposition report, risk assessment, and needs

assessment.     The incorporated report states

             The   Division   of   Juvenile   Justice    is
             recommending that [Charlie] be Committed to
             a    Youth     Development     Center     with
             consideration   for   Community    Commitment.
             [Charlie]   has   an   extensive    delinquent
             history including felony adjudications. The
             alleged pending felonies would have been
             committed less than two weeks after being
             discharged from Eckerd Candor.         In the
             interest of public safety, a Commitment is
             warranted to best address the needs of
             [Charlie] while safeguarding society.

This narrative is not a sufficient finding of fact supporting

Charlie’s probation revocation.         It makes no mention as to how

Charlie violated his probation or why the court determined that

he did so.      The report also states that Charlie was in court for

“a VOP for failing to attend the SCORE program as well as not

complying with electronic monitoring.”            While Charlie admitted

to   these   alleged   probation   violations,    his    admission    is    not

included in the disposition order or the predisposition report.

      Because     Charlie’s   admission    is    not     included    in     the

disposition order or the incorporated predisposition report and

because the court did not make any other findings pertaining to

Charlie’s     probation   revocation,     the    court    failed     to    make

sufficient findings of fact in accordance with N.C. Gen. Stat.
                                            -12-
§ 7B-2512.         Accordingly, we reverse and remand this case to the

court to make additional findings of fact.

        B. Findings of Fact Addressing a Level 3 Disposition

       Charlie also argues the district court erred by committing

him to a youth development center because the court failed to

make   sufficient        findings      of    fact    to    show    that   a   level    3

disposition was warranted.             We agree.

       When    a    district        court   properly      finds    that   a   juvenile

violated the terms of probation, “the court may continue the

original      conditions       of    probation,      modify   the    conditions       of

probation, or . . . order a new disposition at the next higher

level on the disposition chart.”                   N.C. Gen. Stat. § 7B-2510(e).

Pursuant to N.C. Gen. Stat. § 7B-2501(c) (2013), a trial court

              shall select a disposition that is designed
              to protect the public and to meet the needs
              and best interests of the juvenile, based
              upon: (1) The seriousness of the offense;
              (2)   The   need    to  hold    the   juvenile
              accountable;    (3)    The    importance    of
              protecting the public safety;
              (4) The degree of culpability indicated by
              the circumstances of the particular case;
              and
              (5) The rehabilitative and treatment needs
              of the juvenile indicated by a risk and
              needs assessment.

       Juvenile probation revocation hearings “may be informal and

the    court       may   consider      written      reports   or    other     evidence
                                              -13-
concerning the needs of the juvenile.”                           N.C. Gen. Stat. § 7B-

2501(a)   (2013).           A    court       may    consider         hearsay    evidence        and

reports that are “relevant, reliable, and necessary to determine

the needs of the juvenile and the most appropriate disposition .

. . .”    Id.        “[T]he trial court is required to make findings

demonstrating        that       it    considered          the    N.C.G.S.       §       7B-2501(c)

factors   in    a         dispositional            order     entered      in        a    juvenile

delinquency matter.”              In re V.M., 211 N.C. App. at 391–92, 712

S.E.2d at 215 (2011); see also In re Ferrell, 162 N.C. App. 175,

177, 589 S.E.2d 894, 895 (2004).

    In    In    re        V.M.,       this     Court       reversed       and       remanded      a

juvenile’s     disposition            because       the    district      court’s          level   3

disposition     and       commitment         order     did      not    contain          sufficient

findings of fact to permit a determination that the district

court had properly considered the factors set out in N.C. Gen.

Stat. § 7B-2501(c).                  In re V.M., 211 N.C. App. at 392, 712

S.E.2d at 215.            The district court’s disposition and commitment

order stated that the juvenile had previously received a Level 2

disposition,        was    placed      on     probation,         and    had     violated        the

conditions     of    his        probation.          Id.         In    addition,         the   order

certified that the district court had received, considered, and

incorporated        by     reference          the    predisposition             report,        risk
                                   -14-
assessment, and needs assessment.              Id.      The “Other Findings”

section of the disposition order did not contain “any additional

findings of fact [that] demonstrate[d] that it considered” the

five factors in N.C. Gen. Stat. § 7B-2501(c).                  Id. at 392, 712

S.E.2d at 216.        This Court held that there were insufficient

findings to determine whether the district court had properly

considered all the required factors and reversed and remanded

the case to the district court for a new disposition hearing.

Id.

      In In re K.C., ___ N.C. App. ___, 742 S.E.2d 239 (2013),

this Court remanded the case to the district court due to the

district    court’s   violation   of    N.C.    Gen.    Stat.    §   7B-2501   by

failing to make sufficient findings of fact in its disposition

order.     Id. at ___, 742 S.E.2d at 246.            The juvenile argued that

the   district   court   had   failed     to    make     its    disposition    in

accordance with N.C. Gen. Stat. § 7B-2501 because it did not

address certain factors specified in the statute.                    Id. at ___,

742 S.E.2d at 245–46.       The juvenile was adjudicated delinquent

for simple assault and sexual battery.                Id. at ___, 742 S.E.2d

at 241.     The district court classified the juvenile’s assault as

“minor” and told the juvenile at the hearing that he needed to

understand the consequences of victimizing people.                   Id. at ___,
                                       -15-
742 S.E.2d at 246.         This Court assumed that the categorization

and oral statement satisfied the first two factors of N.C. Gen.

Stat.    §    7B-2501,   but   there     was   nothing    in    the    record   that

addressed the remaining three factors.                   Id.     Accordingly, we

held that the court failed to make sufficient findings of fact

regarding the required statutory factors and remanded the case

to the district court to make additional findings of fact on

disposition.       Id.

      Similar to In re V.M., Charlie’s disposition order states

that he “was previously given a Level 2 disposition and was

placed on probation, [and] violated the terms of probation set

by the court . . . .”          see In re V.M., 211 N.C. App. at 392, 712

S.E.2d       at   215.     The   order     also     states      that     the    court

incorporated by reference Counselor Siedliski’s predisposition

report, risk assessment, and needs assessment and that Charlie

“has been adjudicated for a violent or serious offense and Level

III is authorized by G.S. 7B-2508.”               Pursuant to In re K.C., we

can   assume      that   the   court’s    finding    that      Charlie    had    been

adjudicated for a violent or serious offense satisfies the first

factor required in N.C. Gen. Stat. § 7B-2501.                    In re K.C., ___

N.C. App. at ___, 742 S.E.2d at 246.
                                       -16-
      In the “Other” section of the disposition order, the court

included a narrative that states

            [Charlie’s]   grandmother,   with   whom  he
            currently   lives,    cannot   provide   the
            stability and supervision that he needs to
            thrive and succeed. [Charlie] needs a long-
            term out-of-home placement that can provide
            him with structure and stability that he has
            never had. It is better for [Charlie] to be
            committed to a Youth Development Center,
            with a strong recommendation for a community
            commitment, like a foster home or other
            group home, so that he can receive immediate
            services in a stable environment.

The court’s discussion of Charlie’s need for a “long-term out-

of-home    placement    that     can   provide    him    with    structure       and

stability”    relates     to   the     fifth   factor    regarding    Charlie’s

rehabilitative and treatment needs.

      Although the district court’s disposition order addresses

the first and fifth statutory factors, it does not address the

second, third, or fourth required factors.              However, the court’s

disposition       order        incorporated        Counselor         Siedliski’s

predisposition report, risk assessment, and needs assessment, so

we   now   look   to   whether   the    report    and   assessments       properly

addressed the required factors.

      Counselor    Siedliski’s       report    states   that    Charlie    was    in

court for a probable cause hearing for “Felony B & E and Larceny

after B & E” and classifies the current offense as “Serious.”
                                     -17-
Under In re K.C., this classification satisfies the first factor

required in N.C. Gen. Stat. § 7B-2501.                In re K.C., ___ N.C.

App. at ___, 742 S.E.2d 246.

    The report does not, however, address the second statutory

factor because it fails to mention anything pertaining to the

need to hold Charlie accountable.               The predisposition report

states, “[Charlie] has an extensive delinquent history including

felony adjudications.”         However,     Charlie’s delinquent history

and past adjudications do not do not constitute a finding by the

court that Charlie needs to currently be held accountable.

    The     predisposition     report    also   states,     “[c]ommitment      is

warranted     to    best   address    the    needs    of     [Charlie]      while

safeguarding       society.”   This     demonstrates       that   the    district

court considered the public’s safety in determining the proper

disposition for Charlie and thus, properly addressed the third

statutory factor.

    The     fourth    factor   requiring    the   court     to    consider    the

degree of Charlie’s culpability is not addressed in Counselor

Siedliski’s    predisposition    report.        The   statute     requires    the

court to address the “circumstances of the particular case” in

determining the juvenile’s degree of culpability.                       N.C. Gen.

Stat. § 7B-2501(c).        The report makes no mention of Charlie’s
                                        -18-
degree of culpability.           The report states that Charlie was in

court for “a VOP for failing to attend the SCORE program as well

as not complying with electronic monitoring.”                     Yet, Charlie’s

admission to violating the conditions of his probation is not

included in the report and there is no other evidence in the

report     concerning     Charlie’s        culpability     in     violating     his

probation.        The   report   also      states,    “[t]he     alleged   pending

felonies would have been committed less than two weeks after

[Charlie    was]   discharged     from     Eckerd     Candor.”      However,    the

alleged pending charges mentioned in the report were voluntarily

dismissed by the State.           The report makes no other mention of

Charlie’s current culpability and therefore does not properly

address the fourth factor.

    The      fifth      factor    discusses        the   “rehabilitative        and

treatment needs of the juvenile indicated by a risk and needs

assessment.”       N.C. Gen. Stat. § 7B-2501(c).                  In determining

Charlie’s     disposition,       the       district      court     reviewed     and

incorporated Counselor Seidliski’s report, risk assessment, and

needs assessment.         The predisposition report recommends “that

[Charlie]    be    Committed     to    a   Youth     Development    Center     with

consideration for Community Commitment.”                  This recommendation

combined with the incorporation of Counselor Siedliski’s risk
                                           -19-
assessment and needs assessment satisfies the fifth statutory

factor.

       Taking    the       district    court’s      disposition      order    and   the

incorporated report and assessments as a whole, the district

court       properly       addressed     only     three   of   the    five    required

statutory factors.            The order makes no findings showing that the

court considered factors two and four in determining Charlie’s

disposition.                Therefore,      the      court’s     order       “contains

insufficient findings to allow this Court to determine whether

it properly considered all of the factors required by N.C.G.S. §

7B-2501(c).”         In re V.M., 211 N.C. App. at 392, 712 S.E.2d at

216 (emphasis added).            Accordingly, because the district court’s

order in this case fails to address two of the five required

factors under N.C. Gen. Stat. § 7B-2501(c), we hold that the

court failed to make sufficient findings of fact establishing

that    a    level     3   disposition     was     warranted.        We   reverse   the

district court’s disposition and remand to the district court to

make additional findings of fact.

                               C. Abuse of Discretion

       Charlie contends the district court abused its discretion

because it based his commitment on the fact that his parents and

guardians could not provide him with a stable and nurturing
                                         -20-
environment.      Since      we   have    already    determined     the    district

court   failed   to   make    the   requisite       findings   of   fact    in   its

disposition order and remanded this case for a new disposition

hearing, we need not address this issue.

                                  V. Conclusion

    For the foregoing reasons, the decision of the district

court is

    REVERSED AND REMANDED.

    Judge ERVIN and DAVIS concur.

    Report per Rule 30(e).